IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DORON ZAHAL and DEBORAH
ZAHAL, h/w,

59 Durand Road

Abington Township, PA 19006

CIVIL DIVISION

8

Plaintiffs,
Vs.

R.C, MOORE, INCORPORATED
8 Ginn Road
Scarborough, ME 04074

and

SAMUEL LEE
9 Sun Hill Road
Raymond, NH 03077

Mee el ee ee ee ee ee ee ae eee Semel ee See ee i el Se el Te Tee”

Defendants.

NOTICE OF REMOVAL

AND NOW comes Defendants, R.C. MOORE, INCORPORATED and SAMUEL
LEE, by and through their counsel, Wayman, Irvin & McAuley, LLC, who seek removal
of this civil action pursuant to 28 U.S.C. § 1441, et seq. from the Court of Common Pleas
of Philadelphia County, Pennsylvania to the United States District Court for the Eastern
District of Pennsylvania. In support of this Notice of Removal, Defendants herein aver
as follows:

1. Plaintiffs Doron Zahal and Deborah Zahal (hereinafter, “Plaintiffs” or “the

Zahals”) commenced this action against R.C. Moore, Incorporated and Samuel Lee by
filing a Complaint in the Court of Common Pleas of Philadelphia County, Pennsylvania
on March 2, 2021. (See Exhibit “A,” attached hereto and incorporated herein by
reference).

2. The within referenced Complaint qualifies as the “initial pleading” under
28 U.S.C. § 1446(b). Defendants have therefore timely filed this Notice of Removal
within the thirty (30) days set forth in § 1446(b).

3. In their Complaint, Plaintiffs allege Negligence (Count I) against both
Defendants based on an auto accident involving Plaintiff Doron Zahal and Defendant
Samuel Lee. In Count II of the Complaint, Plaintiffs allege Loss of Consortium as to
Deborah Zahal.

4, Per paragraph 1 of their Complaint, Plaintiffs admit a residence at 59
Durand Road, Abington Township, PA 19006.

5. In paragraph 2 of their Complaint, Plaintiffs allege that R.C. Moore,
Incorporated a/k/a R.C. Moore, Inc., “is a corporation, organized and/or existing
under Pennsylvania law, with the entity number 3100840 on the Pennsylvania
Corporation Bureau website, which has its principal place of business [sic] 8 Ginn Road,
Scarborough, ME 04074.”

6. Pennsylvania's Corporation Bureau website confirms that Defendant R.C.
Moore, Inc., which indeed has an entity number of 3100840, is an active foreign
corporation created in the State of Florida on October 17, 2012. (See Exhibit “B,”

attached hereto and incorporated herein by reference).
7. Per paragraph 3 of their Complaint, Plaintiffs allege a residence of 9 Sun
Hill Road, Raymond, NH 03077 for Defendant Samuel Lee.

8. Accordingly, there is complete diversity of citizenship pursuant to 28
U.S.C. § 1332(a)(1).

9. Although the “WHEREFORE” clauses in Counts I and II of Plaintiffs’
Complaint only seek damages “in excess of FIFTY THOUSAND ($50,000.00) DOLLARS
plus costs,” it is unequivocally clear from the face sheet of the Complaint that Plaintiffs
value their case in excess of $75,000.00, where this case is designated in Philadelphia
County as “A MAJOR JURY CASE.” The $75,000.00 excess value of this case, at least
according to the allegations of the Compiaint, are supported by the following:

a. Paragraph 5: Plaintiff alleges “extensive property damage and serious
injuries to Plaintiff DORON ZAHAL.”

b. Paragraph 12: The aggravation of pre-existing injuries is alleged.

c. Paragraph 13: Plaintiff claims injuries “of a permanent nature and
character,”

d. Paragraph 14: According the Complaint, Plaintiff DORON ZAHAL
has allegedly “been unable in the past, and is likely to continue to be
unable in the future, to attend his usual duties, activities, vocations
and/or avocations, all to his great financial loss and detriment.”

e. Paragraph 15: Plaintiff DORON ZAHAL has allegedly “been required
to expend, and/or has become liable for the payment of, substantial
sums of money for medicine and medical attention for the care,
treatment, and attempted cure of the injuries he sustained, all to his
great financial loss and detriment.”

f. Paragraph 16: Per this paragraph, Plaintiff “has been caused to
undergo in the past, and is likely to undergo in the future, severe pain,
suffering, inconvenience, and embarrassment, all to his great financial
loss and detriment.”
g. Count II Here, Loss of Consortium is alleged on behalf of Plaintiff
Deborah Zahal.

10. Therefore, based on the above, the amount in controversy exceeds
$75,000.00, as required by 28 U.S.C, § 1332(a).

11. As all of the requirements of 28 U.S.C. § 1441, 28 U.S.C. § 1332(a)(1), and
28 U.S.C. § 1332(a) have been satisfied, Defendants respectfully submit that they are
entitled to remove this action from the Philadelphia County Court of Common Pleas to
the United States District Court for the Eastern District of Pennsylvania.

12. Defendants will file true and correct copies of this Notice of Removal with
the Prothonotary of the Court of Common Pleas of Philadelphia County, Pennsylvania
and serve same upon counsel of record for Plaintiffs after this Honorable Court has
initially accepted the filing of this Notice.

WHEREFORE, Defendants R.C. MOORE, INCORPORATED and SAMUEL LEE
respectfully request that this Honorable Court assume jurisdiction of the within action
pursuant to 28 U.S.C. § 1332(a)(1), 28 U.S.C. § 1332(a), and 28 U.S.C. § 1441 based upon
complete diversity of citizenship between Plaintiffs and Defendants, the satisfaction of
the $75,000.00 threshold, as well as the timely filing of this Removal pursuant to 28

US.C. § 1446(b).

JURY TRIAL DEMANDED
Respectfully submitted,
WAYMAN, IRVIN & MCAULEY, LLC

/[s/ Warren L. Siegfried
Warren L. Siegfried, Esquire
PA. No. 43679
wsiegfried@waymanlaw.com
Richard S, Canciello, Esquire
PA. No. 73174
reanciello@waymanlaw.com
Three Gateway Center, Suite 1700
401 Liberty Avenue
Pittsburgh, PA 15222

Counsel for Defendants,
R.C. Moore, Incorporated and
Samuel Lee
CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing Notice of Removal

has been served on the following counsel of record by U.S. First Class Mail on this 19th

day of March 2021:

Jeffrey R. Lessin, Esquire
Mark T. Richter, Esquire
JEFFREY R. LESSIN & ASSOCIATES, P.C.
1515 Market Street - Suite 1650
Philadelphia, PA 19102
(Counsel for Plaintiffs)

/s/ Warren L. Siegfried
Warren L. Siegfried, Esquire
Richard S, Canciello, Esquire

Counsel for Defendants,
R.C. Moore, Incorporated and
Samuel Lee
